Carley, Justice.
Appellant and three others were jointly indicted on alternative counts of malice murder, felony murder while in the commission of an aggravated assault, and aggravated assault. The case against appellant and two of his co-defendants was brought to trial before a jury. Although one of the co-defendants was granted a directed verdict of acquittal, the issue of the guilt of appellant and the other co-defendant was submitted to the jury. Guilty verdicts as to all three counts were returned against both appellant and the co-defendant, but the trial court imposed life sentences only as to the malice murder count. See Malcolm v. State, 263 Ga. 369, 372 (5) (434 SE2d 479) (1993).
*16Decided February 13, 1995.
James S. Purvis, for appellant.
Lewis R. Slaton, District Attorney, Carl P. Greenberg, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.
Appellant’s motion for new trial was denied and he appeals.1
Appellant enumerates only the general grounds. Although appellant admitted his presence at the scene and there was proof of his pre-existing enmity toward the victim, he relies upon the undisputed evidence that it was the co-defendant who actually fired the fatal shot. There was, however, eyewitness testimony that it was appellant who had produced the rifle and that, after giving that weapon to the co-defendant and observing the fatal shot fired, appellant fled the scene. Construing the evidence most strongly against appellant, it was sufficient to authorize a rational trier of fact to find beyond a reasonable doubt that he was a culpable party to the co-defendant’s act of fatally firing the rifle at the victim. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979). See also Amerson v. State, 259 Ga. 484, 485 (1) (384 SE2d 392) (1989); Tho Van Huynh v. State, 257 Ga. 375 (359 SE2d 667) (1987).

Judgment affirmed.


All the Justices concur.


 The homicide was committed on October 30,1993 and the indictment was returned on November 12, 1993. The guilty verdicts were returned on February 22, 1994 and the judgments of conviction and life sentences were entered on February 23,1994. Appellant’s motion for new trial was filed on March 23, 1994 and denied on July 7, 1994. The notice of appeal was filed on August 8, 1994 and the case was docketed in this court on August 22, 1994. The appeal was submitted for decision on November 18, 1994.